Citation Nr: 1207468	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to January 1967, including service in the Korean War.  He died in February 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2011, the Board requested an opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2011.  In November 2011, the Board requested a supplemental opinion from the VHA, which was received in December 2011.  In January 2012, the Board informed the appellant that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her a copy of that opinion, and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  


FINDINGS OF FACT

1.  The Veteran died in February 2006.  

2.  The cause of the Veteran's death, as shown on the death certificate, was myocardial infarction due to or as a consequence of ischemic heart disease.  The death certificate also lists dementia and hypertension as significant conditions contributing to death. 

3.  Myocardial infarction, ischemic heart disease, hypertension and dementia did not manifest during service or within one year of separation from service, and are not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

4.  The preponderance of the evidence shows that the Veteran's service-connected bronchial asthma did not cause or hasten his death, or contribute substantially or materially to result in his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

By letters dated in April 2006 and January 2010, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  The January 2010 letter identified the disorders for which the Veteran was service-connected for at the time of his death, as required by Hupp.  To the extent that notice as required by Hupp was sent after the initial adjudication of this claim, the claim was readjudicated following the January 2010 notification letter by way of a supplemental statement of the case (SSOC) issued in June 2011.  This cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  VA medical opinions have also been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Further, the appellant was allowed sufficient time (i.e. 60 days) to submit additional argument and evidence following the most recent VA medical opinion that was provided in December 2011, but did not do so.  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.  Finally, as noted, this appeal was before the Board in January 2010 and was remanded for further development.  Upon review of the claims file, the Board finds that there has been substantial, if not full, compliance with the prior remand directives.  


II. Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected bronchial asthma caused or contributed to his death.

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veterans death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection for certain chronic diseases, including cardiovascular renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran died in February 2006.  The death certificate lists the cause of the Veteran's death as myocardial infarction due to or as a consequence of ischemic heart disease.  The death certificate also lists dementia and hypertension as significant conditions contributing to death.  

At the time of the Veteran's death, service connection was not in effect for ischemic heart disease, hypertension or dementia.  Service connection was in effect, however, for bronchial asthma evaluated as 100 percent disabling during his lifetime.  As asthma affected a vital organ, debilitation from such condition is assumed.  See 38 C.F.R. § 3.312(c)(3).  Moreover, the Board notes that the Veteran's rating for his service-connected lung condition had previously been rated as 10 percent disabling effective since February 1967, which appears to indicate that such condition was progressive in nature.  See 38 C.F.R. § 3.312(c)(4).  

Service connection was also in effect for gunshot wounds of the right arm, right thigh with chip fracture of right femur, and of the anterior chest wall; myositis, lumbar spine; tinnitus; pterygium, bilateral, post-operative; malaria; hemorrhoids; hepatitis; and hearing loss of the left ear.  None of these conditions were noted on the death certificate as being primary or contributing causes of death.

The Veteran's service treatment records are negative for findings or diagnoses of hypertension, dementia, myocardial infarction, ischemic heart disease or other diagnoses associated with heart disease.  A November 1966 retirement examination was negative for a heart condition.  Also, on his November 1966 Report of Medical History, the Veteran denied high or low blood pressure and symptoms such as pounding heart or palpitations.  

Post-service private treatment records show the Veteran was treated for high blood pressure beginning in 1983 and was diagnosed with hypertension in 1984.  An October 1989 VA treatment record reflects the Veteran's report of a history of hypertension for 8-10 years.  Additional treatment records indicate that he had a heart attack in 1996 and had undergone three vessel coronary artery bypass surgery in 1998.  A private treatment record in September 2002 shows a diagnosis of coronary artery disease.

In December 2010, a VA examiner opined that the Veteran's cause of death was less likely as not caused by or a result of the Veteran's service-connected lung disorder.  The examiner further opined that the Veteran's service-connected lung disorder less likely as not contributed substantially or materially to the Veteran's death.  The examiner's rationale was that the cause of death listed on the Veteran's death certificate was ischemic heart disease and myocardial infarction and that the other contributing conditions were the Veteran's dementia and hypertension.  The examiner did not opine as to whether the Veteran's service-connected bronchial asthma exacerbated the Veteran's ischemic heart disease or contribute to the Veteran's myocardial infarction bringing about death.

In light of this inadequate opinion, the Board requested an expert medical opinion in October 2011 as to whether it is at least as likely as not that the Veteran's service-connected bronchial asthma, which was evaluated as totally disabling at the time of his death had: (1) contributed substantially or materially; or (2) combined to cause death; or (3) aided or lent assistance to his death.  

In October 2011, a specialist at the VHA responded to the Board's inquiry.  The specialist, a Fellow of the American College of Cardiology (FACC), stated that he had reviewed the records.  He determined that the Veteran's service-connected bronchial asthma had not contributed substantially or materially; or combined to cause death; or aided or lent assistance to his death.  He noted that there were recent reports in the literature that bronchial asthma may increase the risk of death from heart disease in nonsmokers, but there is no known direct effect, nor indication that it leads to ischemic heart disease.  He added that the Veteran had hypertension and hypercholesterolemia which are risk factors for ischemic heart disease.

In November 2011, the Board requested an addendum to the October 2011 opinion.  In a December 2011 addendum, the specialist provided a succinct summary of the Veteran's pertinent medical history.  Of note, he indicated that the Veteran had a heart attack in 1996, had undergone three vessel coronary artery bypass surgery in 1998, and also had diagnoses of hypertension, hypercholesterolemia, dilated cardiomyopathy, severe vascular dementia, congestive heart failure, atrial fibrillation, stroke, and abdominal aortic aneurysm.  The specialist also gave a brief discussion of the nature and risk factors of bronchial asthma, myocardial infarction, and coronary artery disease and stated that bronchial asthma is not a risk factor for the development of coronary artery disease and myocardial infarction.  Following this discussion, the specialist again opined that the Veteran's service-connected bronchial asthma had not contributed substantially or materially; or combined to cause death; or aided or lent assistance to his death.  The rationale was that the Veteran was known to suffer from coronary artery disease and had a heart attack in 1996 and three vessel coronary artery bypass surgery in 1998.  He also suffered from hypertension and hypercholesterolemia which are known risk factors for the development of ischemic heart and myocardial infarction.  The specialist also explained that review of the record demonstrated that the Veteran was a smoker and smoking is also a known risk factor for the development of ischemic heart disease.  Finally, he reiterated his previous statement that while there are recent reports in the literature that bronchial asthma may increase the risk of death from heart disease in nonsmokers there is no known direct effect, nor indication that it leads to ischemic heart disease.

Having carefully reviewed the claims file, the Board determines that the appellant is not entitled to service connection for the cause of the Veteran's death.  

As shown, the Veteran's death certificate lists myocardial infarction due to or as a consequence of ischemic heart disease as the immediate causes of death.  The appellant has not contended, nor is there a factual basis in the record, that acute myocardial infarction or ischemic heart disease were incurred during service, or manifested as chronic diseases within a year after the Veteran's discharge from service.  The Veteran's service treatment records are negative for findings or diagnoses associated with ischemic heart disease.  The November 1966 separation examination report was negative for any finding of ischemic heart disease or any other chronic heart disorder and thus, weighs heavily against the claim.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  Moreover, the earliest medical evidence that suggested a chronic heart condition (i.e. hypertension), a condition which a lay person is not competent to identify, is in 1984, nearly 17 years after the Veteran's separation from service.  For this reason, there is also no basis upon which to presume hypertension, myocardial infarction or ischemic heart disease is of service origin.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board next finds that the preponderance of the evidence is against the appellant's contention that the Veteran's service-connected bronchial asthma contributed substantially or materially; combined to cause death; or aided or lent assistance to the Veteran's death.  Bronchial asthma is not noted on the death certificate as having caused or substantially or materially contributed to his death.  It is also not noted as a significant condition contributing to death.  In fact, none of the Veteran's service-connected disabilities are listed on the death certificate or otherwise shown by competent medical evidence to have caused or materially contributed to his death.

The Board acknowledges that the Veteran's bronchial asthma affected a vital organ, and thus debilitation from this condition is assumed.  However, the persuasive evidence does not show his impaired lung function rendered him materially less capable of resisting the effects of other disease, such as hypertension or ischemic heart disease, thereby causing his death.  

The Board finds the VHA specialist's opinions are competent and highly probative as the question of causal nexus in this case as they were definitive, based on his medical experience and expertise as a board-certified internist, his review of medical literature, and upon a complete review of the Veteran's entire claims file.  Also, the opinions were supported with clear and well-reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The appellant has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative value.  As such, the appellant's unsupported lay opinion that the service-connected bronchial asthma directly caused or even contributed to the Veteran's death is outweighed by the more probative medical evidence that shows otherwise.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The Board, however, find that VA specialist's opinions outweigh her lay assertions regarding the cause of the Veteran's death.  The matter at hand involves complex medical assessments that require medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As the fatal heart condition that directly caused the Veteran's death was not shown in service and as the preponderance of the evidence is against finding that the any of Veteran's service-connected disabilities caused or materially contributed to his death, service connection for the cause of death must be denied.

In reaching this determination, the Board does not wish in any way to diminish the Veteran's lengthy, faithful and well-decorated military service.  Although the Board is sympathetic to the appellant's claim, because the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death, the Board it is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


